Exhibit 10.1

 

MUTUAL SEPARATION AGREEMENT AND RELEASE

This is a Mutual Separation Agreement and Release (“Mutual Separation Agreement”
or “Agreement”) between David G. Yates (“Executive”) and Western Union, LLC (the
“Company”), an Affiliate of The Western Union Company (“Western Union”), whereby
the parties have reached a mutual agreement that Executive hereby voluntarily
separates from his employment with the Company effective September 30, 2011
(“Separation Date”).

For purposes of this Agreement, “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person. As
used herein, “control” means the power to direct the management or affairs of a
Person, and “ownership” means the beneficial ownership of at least 10% of the
voting securities of the Person. The Company and/or Western Union shall be
deemed to control any settlement network in which it has any equity ownership.
As used herein, “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, association, organization or other
entity.

1.         Terms and Consideration. In consideration for Executive’s execution
of this Agreement, but subject to the paragraph in this Agreement titled “Review
Period and Revocation” and the terms of the paragraph titled “Consideration and
Remedy,” the Company agrees to provide to Executive the following payments and
benefits:

 

 

(a)

Continued Employment. From the date this Agreement is executed through and
including the Separation Date, Executive shall continue to be employed by the
Company and shall continue to receive Executive’s regular base salary as of the
date this Agreement is executed, paid in regular installments on the 15th and
last business day of each month, and shall continue to be an active participant
under the Company’s incentive compensation and equity plans, health, welfare,
and retirement benefit programs (to the extent Executive participated in such
programs immediately prior to the date of this Agreement) in accordance with the
terms of such plans and programs. Effective on the Separation Date, Executive’s
employment by the Company shall voluntarily terminate and, subject to the
requirements of applicable law, Executive will not be eligible to continue
active participation in any Western Union benefit plan or program, provided that
Executive shall be permitted to utilize the Mayo Clinic Executive Health Program
benefit a maximum of one time during 2011 and one time during 2012. In addition,
the Company agrees that it will not seek payment from Executive in connection
with Executive’s use of a Company-provided vehicle during Executive’s term of
employment with the Company. Furthermore, following the Separation Date the
Company shall timely pay Executive ten days of accrued but unused vacation,
unpaid Base Salary, incurred but unreimbursed business expenses (in accordance
with Company policy), and afford Executive the continuation/conversion rights
available under the Company’s employee welfare benefits plans.

 

 

(b)

Bonus for Year of Separation. Provided that the Compensation and Benefits
Committee of Western Union’s Board of Directors (“Compensation Committee”) has
certified that the applicable performance goals under the Western Union Senior
Executive Annual Incentive Plan (“SEAIP”) have been achieved for 2011, a
prorated bonus under the SEAIP for 2011, and provided further that Executive
executes the 2011 SEAIP Award Acceptance Agreement in the form attached hereto
as Exhibit 1 in accordance with subparagraph (c) below (the “SEAIP Award
Agreement”). Such prorated bonus shall be equal to 75 percent of the bonus
Executive would have been eligible to receive had Executive not separated from
employment based on the bonus payout percentages approved by the Compensation
Committee for actively employed named executive officers as a result of the
level of attainment of the corporate financial and strategic leadership team
goals established by the Compensation Committee for 2011 under the SEAIP. Any
bonus payable to Executive under this subparagraph shall be paid in a lump sum
cash payment at the same time that bonus payments for 2011 are paid to actively
employed named executive officers under the SEAIP.



--------------------------------------------------------------------------------

Exhibit 10.1

 

 

(c)

Other Agreements. Provided that Executive executes and returns to the Company on
or within five business days following the Separation Date the complete release
in the form attached hereto as Schedule 1 (“September 30, 2011 Release” or
“Release”), including the Exhibit A attached to the September 30, 2011 Release,
which is the Global Non-Disclosure and U.S. Non-Solicitation and U.S.
Non-Competition Agreement (“Release – Exhibit A”), the deed of settlement and
compromise under the laws of England and Wales in the form attached hereto as
Schedule 2 (the “UK Release”), the Consulting Agreement in the form attached
hereto as Schedule 3 (“Consulting Agreement”), and the SEAIP Award Agreement in
the form attached hereto as Exhibit 1, all of which documents are incorporated
herein by reference, Executive shall be eligible to receive compensation in
accordance with the terms and conditions of this Agreement and the Schedules
(defined herein below). Exhibit 1 to this Agreement, the Schedule 1 and the
attached Release—Exhibit A, the Schedule 2 and Exhibits 1 and 2, and the
Schedule 3, collectively, shall hereafter be referred to as the “Schedules.” In
the event Executive does not sign the SEAIP Award Agreement, the September 30,
2011 Release and the Release—Exhibit A attached thereto, the UK Release, and the
Consulting Agreement or if Executive revokes the September 30, 2011 Release
within seven (7) days of execution of the same, the Company shall have no
obligation to provide to Executive any payment Executive could have become
eligible for under the September 30, 2011 Release and the attached
Release—Exhibit A, the Consulting Agreement and the UK Release.

 

 

(d)

Lump Sum Cash Payment to Cover Certain Costs. Provided that Executive executes
and returns to the Company on or within five business days following the
Separation Date, the September 30, 2011 Release and the attached Release—Exhibit
A, the Consulting Agreement and the UK Release, and subject to the expiration of
the revocation period for the September 30, 2011 Release, the Company will make
a lump sum cash payment to Executive in the gross amount of $100,000.00, less
tax withholding and other legally allowed deductions, to be paid within 30 days
following the Separation Date. Such lump sum cash payment is intended to cover,
among other things, Executive’s relocation costs in order for Executive to
relocate from Colorado to the United Kingdom. In addition, the Company agrees to
pay the reasonable legal fees to Executive and expenses actually incurred by
Executive in conjunction with the negotiation and review of this Agreement and
the Schedules on behalf of the Executive, up to a maximum gross amount of
$25,000.00 (less tax withholding and other legally required deductions),
provided that Executive furnishes to the Company no later than October 31, 2011
a summary invoice for Seyfarth Shaw that provide the amount of the legal fees
and expenses incurred by Executive in connection with the negotiation and review
of the Agreement and the Schedules.

 

 

2.

Complete Release.

 

 

(a)

In consideration of those payments and benefits listed in Paragraph 1(a) and
1(b) above which are payable only under this Agreement, Executive agrees to and
hereby does knowingly and voluntarily release and discharge the Company, Western
Union, their subsidiaries and Affiliates, their agents, executives, directors,
officers, employees, and their predecessors and successors, including the
subsidiaries, Affiliates, agents, executives, directors, officers and employees
of such predecessors and successors (the “Released Parties”), from any and all
claims, causes of action and demands of any kind, whether known or unknown,
which Executive has or ever has had and which are based on acts or omissions
occurring up to and including the date of this Agreement. Included in the
release set forth in the preceding sentence, without limiting its scope, are
claims arising under Title VII of the Civil Rights Act of 1964, the Employee
Retirement Income Security Act of 1974, and the Age Discrimination in Employment
Act of 1967 (“ADEA”), each as amended, as well as any other federal, state or
local employment or labor laws, wrongful discharge or employment claims, as well
as any claims in contract, tort, or common law, and which are related to
Executive’s employment with the Company, Western Union, and/or their
subsidiaries and Affiliates or the termination of that employment (the
“Claims”). The terms “Claims” is



--------------------------------------------------------------------------------

Exhibit 10.1

 

  intended to be broad and all-encompassing and is not limited to those claims
specifically cited in the foregoing sentence. Furthermore, notwithstanding the
foregoing, nothing in this Agreement waives a claim which by law cannot be
waived.

 

 

    

Executive further acknowledges and agrees that the payments under this Agreement
shall be in lieu of any severance benefits that may be payable to Executive
under Western Union’s Severance / Change in Control Policy (Executive Committee
Level) (“Severance Policy”) upon Executive’s separation from employment with the
Company and Executive therefore hereby waives any severance benefits to which
Executive may be entitled under the Severance Policy upon Executive’s separation
from employment.

 

 

    

In addition, Executive acknowledges and agrees that all outstanding awards
Executive has received under Western Union’s 2006 Long-Term Incentive Plan
(“LTIP”) shall be governed by the terms of the applicable award agreements as
they apply to an award holder who is not eligible for benefits under the
Severance Policy and who has voluntarily terminated employment with or service
to the Company effective on the Separation Date. Accordingly, Executive
acknowledges and agrees that Executive’s restricted stock unit award granted
August 2, 2010, cash performance grant award granted August 2, 2010, performance
share unit award granted February 24, 2011, and nonqualified stock option award
granted February 24, 2011 shall all be forfeited in their entirety and cancelled
by Western Union effective on the Separation Date. With respect to Executive’s
nonqualified stock option award granted August 2, 2010, such award shall cease
to vest on the Separation Date and the unvested portion of such award shall be
forfeited and cancelled by Western Union as of the Separation Date. The portion
of Executive’s August 2, 2010 nonqualified stock option award that is vested as
of the Separation Date may be exercised by Executive until the close of the New
York Stock Exchange (“NYSE”) on the 30th calendar day following the Separation
Date (or if the NYSE is closed on such date, until the close of the NYSE on the
next following day on which the NYSE is open), after which time such option
shall be forfeited and cancelled by Western Union.

 

 

    

Executive does not waive claims, causes of action or demands of any kind that
may arise after the date this Agreement is executed and which are based on acts
or omissions occurring after such date, or claims, causes of action, or demands
which by law cannot be released by private agreement between the Company and the
Executive. The foregoing release shall not apply to (i) Executive’s right to
indemnification under the Company’s bylaws or otherwise, (ii) rights to
directors and officers liability insurance (to the extent eligible),
(iii) obligations of the Company created by this Agreement, or (iv) claims,
causes of action or demands of any kind that may arise after the date this
Agreement is executed and which are based on acts or omissions occurring after
such date. Furthermore, notwithstanding the foregoing, nothing in this Agreement
waives a claim which by law cannot be waived.

 

 

(b)

Executive further agrees that while nothing in this Agreement shall limit
Executive’s right to maintain a pending charge of discrimination, or file a
future charge of discrimination, with any federal, state or local governmental
agency relating to Executive’s employment with the Company and/or participate in
any proceeding relating to any action or Executive’s employment, whether brought
by an agency or by another on Executive’s behalf, Executive expressly waives by
this Agreement the right to recover monetary damages and any other relief
personal to Executive if such charge, lawsuit or action is pursued.
Notwithstanding this provision, Executive may bring a claim against the Company
to enforce this Agreement or to challenge the validity of this Agreement under
ADEA.

3.     Termination from Employment. Prior to the Separation Date, the employment
of Executive is subject to termination by Executive, or by the Company, Western
Union and their subsidiaries and Affiliates (for the purpose of this Paragraph
3, collectively the “Company”) under the following circumstances:

 

 

(a)

Termination by Executive. Prior to the Separation Date, Executive may terminate
Executive’s employment, at any time. In the event of such termination, the
Company shall have no



--------------------------------------------------------------------------------

Exhibit 10.1

 

  obligation thereafter to continue to provide to Executive the payments and
benefits hereunder and such consideration immediately shall cease (except to the
extent that such payments and benefits are required by law), including any
payments and benefits Executive would be eligible for under the Consulting
Agreement referenced in Paragraph 1.

 

 

(b)

Termination by the Company. Prior to the Separation Date, Executive’s employment
may be terminated by the Company for “Cause.” For purposes of this Agreement,
Cause shall be determined by the Company in good faith and shall be limited to
the following events:

 

 

•

 

Theft, dishonesty or other irregularities impacting the Company, such as the
falsification of any Company records or lying during an investigation.

 

•

 

Damage, loss or destruction of Company, employee, supplier or customer property
due to Executive’s grossly negligent or intentional acts or failures to act.

 

•

 

Unauthorized removal from premises or use of property belonging to the Company
without the appropriate level of approval.

 

•

 

Executive has committed or engaged in grossly negligent or willful conduct that
is likely to be detrimental to the Company.

 

•

 

Executive has willfully disobeyed the lawful directive of his supervisor, the
Company’s General Counsel Officer, or the Board of Directors.

 

•

 

Executive has willfully refused or is unwilling to perform reasonable duties
assigned.

 

•

 

Willfully engaging in any activity inconsistent with, or which impairs or
interferes with, the Company’s compliance with state, federal, and other laws.

 

•

 

Material breach by Executive of any term of this Agreement.

 

 

    

None of the foregoing events shall be deemed to be Cause for termination unless
(i) the Company shall have notified the Executive in writing (setting forth in
reasonable detail the nature of the event(s) constituting Cause) of such event
within ten days of the Company first having knowledge of such event, and
(ii) the Executive shall have failed to remedy or cure such event to the
Company’s reasonable satisfaction within ten days of receiving such notice.

 

 

(c)

Termination for Cause. In the event the Company terminates Executive’s
employment for Cause, the Company shall have no obligation thereafter to provide
to Executive the consideration hereunder and such consideration immediately
shall cease (except to the extent that such payments and benefits are required
by law), including any payment Executive could be eligible for under the
Consulting Agreement referenced in Paragraph 1. In addition, the Company shall
be entitled to all remedies available at law and equity; and the prevailing
party shall be entitled to reasonable attorneys’ fees and costs of court
incurred by the prevailing party in any lawsuit or other action in connection
with such termination.

4.      Cooperation. From the date of execution of this Agreement and thereafter
until December 31, 2012, Executive agrees to cooperate fully with the Company,
its financial and legal advisors, and/or government officials in any claims,
investigations, administrative proceedings, lawsuits, and other legal, internal
or business matters, as reasonably requested by the Company. Company will take
into consideration the Executive’s personal and business commitments, will give
the Executive as much advance notice as reasonably possible, and ask that
Executive be available at such time or times, and at such location or locations,
as are mutually convenient to the Company and the Executive. Company agrees to
reimburse Executive for the actual out-of-pocket expenses Executive incurs, in
accordance with the Western Union’s Global Travel and Expense Policy (“Travel
Policy”), as a result of Executive’s complying with this Paragraph 4, subject to
Executive’s submission to the Company of documentation substantiating such
expenses as the Company requires under its Travel Policy.

To the extent that it is consistent with the Company’s by-laws, certificate of
incorporation and applicable laws, the Company will engage on its own behalf to
represent Executive with legal counsel of its choosing if necessary in
connection with such cooperation, and in any event will reimburse Executive for
documented,



--------------------------------------------------------------------------------

Exhibit 10.1

 

reasonable and necessary out-of-pocket travel expenses as are required and which
Executive incurs in complying with Executive’s obligations under this paragraph
in accordance with Western Union’s Global Travel and Expenses Policy. If for any
reason the Company determines that a conflict of interest may exist between
Executive and the Company, the Company may require Executive to obtain separate
counsel in which case the Company will subsequently reimburse Executive for the
reasonable and necessary legal fees associated with the use of such counsel
and/or related travel expenses (as limited above), to the extent that such
reimbursement is permitted by the Company’s by-laws, certificate of
incorporation and applicable laws.

5.         Non-Disparagement. Executive agrees not to intentionally make any
direct or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or its subsidiaries or Affiliates, or any
of their directors, officers, managers or employees, unless such statements are
required by law. Company agrees that its officers and Executive Committee
Members shall not intentionally make any direct or indirect derogatory
statements regarding, or disparage in any way, the reputation of Executive,
unless such statements are required by law.

6.         Non-Admission. Nothing in this Agreement is intended to be or shall
be construed as an admission by the Executive, the Company or any of the other
Released Parties that he or they violated any law, interfered with any right,
breached any obligation or otherwise engaged in any improper or illegal conduct
with respect to the other or otherwise, the parties hereto expressly deny any
such improper or illegal conduct.

7.         Severability and Governing Law. In the event that any provision of
this Agreement is deemed unenforceable, the parties agree that a court of
competent jurisdiction shall have jurisdiction to reform such provision to the
extent necessary to cause it to be enforceable to the maximum extent permitted
by law. The provisions in this Agreement are severable, and if any provision is
determined to be prohibited or unenforceable in any jurisdiction, the remaining
provisions shall nevertheless be binding and enforceable. This Agreement shall
be governed by and interpreted in accordance with the laws of the state of
Colorado without regard to principles of conflicts of law.

8.         Other Agreements, Survivability, and Successorship. Executive
acknowledges that, except as provided in this paragraph, this Agreement
(including the Schedules) is the entire agreement between the Company and
Executive concerning the subject matter hereof and that Executive has not relied
on any other representations or statements, written or oral, by the Released
Parties or their employees or agents concerning the terms of the Agreement or
any other matters not contained herein. From and after the Separation Date this
Agreement (including all Schedules) shall supersede any non-solicitation,
non-compete, non-disclosure, confidentiality, clawback or other written
agreement that Executive may have signed while employed with the Company,
Western Union, and/or their subsidiaries or Affiliates, except for the terms and
conditions of Executive’s nonqualified stock option award granted August 2, 2010
(other than the restrictive covenant provisions thereof), and for avoidance of
doubt, subject to Executive’s execution of this Agreement (and the Schedules)
and Executive does not revoke the September 30, 2011 Release, the Company and
Executive agree that the Restrictive Covenant Agreement for Employees in
Colorado executed by Executive in 2010 shall be considered null and void
effective on the Separation Date. In addition to this paragraph, the paragraphs
in this Agreement necessary to carry out the intentions of the parties shall
survive the termination of this Agreement

This Agreement inures to the benefit of the Executive’s heirs and permitted
assigns, provided that the Consulting Agreement shall not be subject to
assignment by Executive without the Company’s prior written consent, and any
successors or assigns of the Company, Western Union, and/or their subsidiaries
and Affiliates, and Executive’s obligations apply equally to the Company,
Western Union, their subsidiaries, Affiliates, and/or their successors and
assigns.

In the event of Executive’s death prior to Executive’s receipt of all of the
sums due to Executive under this Agreement and the Schedules, the unpaid balance
of such sums shall be paid to Executive’s estate.

9.         Consideration and Remedy. Executive acknowledges that in addition to
this paragraph, the following paragraphs are material provisions of this
Agreement: Complete Release; Termination from Employment; Cooperation;
Non-Disparagement; and Other Agreements, Survivability and Successorship
(collectively, the “Material Provisions”). Executive further acknowledges that
(i) the first $5,000.00 payable to Executive as



--------------------------------------------------------------------------------

Exhibit 10.1

 

payments pursuant to Paragraph 1(a) and 1(b) of this Agreement is consideration
(the “ADEA Consideration”) for Executive’s release and waiver in the “Complete
Release” paragraph of this Agreement of any claims, causes of action and demands
of any kind arising under the Age Discrimination in Employment Act of 1967, as
amended (the “ADEA Released Claims”); and (ii) the remainder of the amount
payable to Executive as payments and benefits described in Paragraph 1(a) and
1(b) of this Agreement are consideration (the “Other Consideration”) for (a) the
Executive’s release and waiver in the “Complete Release” paragraph of this
Agreement of any claims, causes of action and demands of any kind other than the
ADEA Released Claims (the “Other Released Claims”); and (b) the Executive’s
obligations pursuant to the Material Provisions. In the event of a breach by
Executive of the Material Provisions (excluding ADEA Released Claims) or in the
event Executive challenges the enforceability of this Agreement as to any of the
Other Released Claims, the Company shall be entitled to immediately cease
providing to Executive the Other Consideration and any other benefits under this
Agreement, except to the extent that such payments and benefits are required,
either under this paragraph or by law. The Company, Western Union, and/or their
subsidiaries and Affiliates shall also be entitled to all remedies available at
law or equity.

10.         Paragraph Headings. The paragraph headings in this Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

11.         Amendments in Writing. No modification, amendment to, or waiver of
this Agreement or any of its provisions shall be binding upon Executive or the
Company, Western Union, its subsidiaries or Affiliates unless made in writing
and duly signed by both parties.

12.         Review Period and Revocation. Executive acknowledges that Executive
was given a period of at least 21 calendar days to review this Agreement
(“Review Period”) from the date Executive received it. Executive agrees that to
the extent there are changes made to the terms of this Agreement, whether they
are material or immaterial, the 21-day period for review of this Agreement is
not recommenced. To accept this Agreement, Executive must sign both originals
and return them to Scott Scheirman on or before the last day of the Review
Period. Executive acknowledges that the Company and Released Parties have made
no promises to Executive other than those contained in this Agreement. EXECUTIVE
ACKNOWLEDGES THAT EXECUTIVE WAS ADVISED IN WRITING BY THIS AGREEMENT TO REVIEW
THIS AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS AGREEMENT. Executive is
further advised that Executive has 7 days after Executive signs this Agreement
to revoke it by notifying the Company of such revocation in writing. In the
event Executive revokes this Agreement as specified in the immediately preceding
sentence, the Company shall deem this Agreement to be void in its entirety, in
which case neither party shall be bound by its terms and no payment shall be
made to the Executive hereunder. If Executive properly revokes this Agreement,
Executive shall nevertheless remain subject to any other agreement that
Executive signed while employed with the Company, Western Union, and/or their
subsidiaries or Affiliates as referenced in the paragraph titled “Other
Agreements, Survivability and Successorship”.



--------------------------------------------------------------------------------

Exhibit 10.1

 

Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Agreement. Executive acknowledges that
Executive’s signature below constitutes a knowing and voluntary execution of
this Agreement and Executive signs the same of Executive’s own free will and it
is Executive’s intention to be bound thereby.

 

Dated this                      day of                             , 2011.

                          

David G. Yates

                        

Western Union, LLC

                     

 

By:

    

Title

    

Dated this                      day of                             , 2011.

    



--------------------------------------------------------------------------------

Exhibit 10.1

 

EXHIBIT 1 TO MUTUAL SEPARATION AGREEMENT AND RELEASE

THE WESTERN UNION COMPANY

INCENTIVE AWARD ACCEPTANCE AGREEMENT

Pursuant to The Western Union Company Senior Executive Annual Incentive Plan
(the “Plan”), David G. Yates (“the Participant”) has been identified as eligible
to participate in the Plan for the Performance Period set forth below and has
been determined to be eligible to receive the Incentive Award described below.
Certain terms and conditions of the Incentive Award are set forth immediately
below in this Incentive Award Acceptance Agreement. Other terms and conditions
are set forth in the Incentive Award Agreement which is appended to this
Incentive Award Acceptance Agreement. The Incentive Award Acceptance Agreement
and the Incentive Award Agreement are together the “Agreement” which is made and
entered into between The Western Union Company, a Delaware corporation (“the
Company”), and the Participant as of the beginning of the Performance Period set
forth below. Capitalized terms not otherwise defined in this Incentive Award
Acceptance Agreement are defined in the Plan or the Incentive Award Agreement.

 

Maximum Award:

  

11.52% of the Incentive Pool

Target Award:

  

$495,317 (actual Award, if any, to reflect Participant’s September 30, 2011
Separation Date)

Performance Period:

  

January 1, 2011 – December 31, 2011

Incentive Pool:

  

3.0% of Operating Income for fiscal year 2011

Vesting Date:

  

December 31, 2011

The Participant acknowledges receipt of copies of the Incentive Award Agreement,
The Western Union Company Clawback Policy (the “Clawback Policy”) and the Plan
(which are incorporated by reference and made a part hereof) and this Incentive
Award Acceptance Agreement and agrees to abide by all of the terms and
conditions of the Incentive Award Agreement, the Clawback Policy and the Plan.

In witness whereof, the parties have executed the Agreement as of             ,
2011.

 

 

THE WESTERN UNION COMPANY,

   

a Delaware corporation

       

By:

         

Name:

       

Title:

     

 

Agreed and Accepted:

                   

            Participant

     



--------------------------------------------------------------------------------

Exhibit 10.1

 

INCENTIVE AWARD AGREEMENT

THE WESTERN UNION COMPANY

SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN

Pursuant to the provisions of The Western Union Company Senior Executive Annual
Incentive Plan (the “Plan”), David G. Yates (the “Participant”), has been
identified as eligible to participate in the Plan for the Performance Period set
forth in the Incentive Award Acceptance Agreement and has been determined to be
eligible to receive an Incentive Award (the “Award”), upon and subject to the
restrictions, terms and conditions set forth in the Incentive Award Acceptance
Agreement, the Plan and below. Capitalized terms not defined herein shall have
the meanings specified in the Plan.

1.         Award Subject to Acceptance of Agreement. The Award shall be null and
void unless the Participant shall accept this Agreement by executing the
Incentive Award Acceptance Agreement and returning it to the Company at such
time as shall be satisfactory to the Company.

2.         Service Vesting Requirement. Except as otherwise determined by the
Committee, if the Participant’s employment in his current position with the
Company terminates for any reason prior to the date set forth in the Incentive
Award Acceptance Agreement (the “Vesting Date”), the Participant shall not be
entitled to receive the Incentive Award.

3.         Committee Discretion. Notwithstanding anything herein to the
contrary, in all cases, the Committee shall have the sole and absolute
discretion, taking into account such factors as the Committee deems appropriate,
to determine the amount of the Award payable to the Participant (not to exceed
the maximum award set forth in the Incentive Award Acceptance Agreement) or to
decide that no payment shall be made.

4.         Payment. If the Committee certifies that the applicable Performance
Measures have been achieved and has determined the amount and approved the
payment of the Award to the Participant, the Participant shall receive, during
the period beginning on January 1 and ending on March 15 (March 31, in the case
of a Participant who is not a United States taxpayer) of the calendar year
immediately following the year in which the Vesting Date occurs, a lump sum cash
payment from the Company in an amount equal to the Award determined by the
Committee, subject to the deduction of taxes and other amounts pursuant to the
Plan, unless the Participant is eligible to and elects to defer a permissible
portion of the Award into The Western Union Company Supplemental Incentive
Savings Plan (“SISP”) by an election made no later than 6 months prior to end of
the performance period. All payments under this Agreement are intended to be
exempt from Section 409A of the Code as “short-term deferrals,” within the
meaning of Treasury regulations promulgated under Section 409A of the Code.

5.         Withholding. All payments under this Agreement are subject to
withholding of any federal, state, local or other income, social insurance,
payroll or other tax-related items which may be required to be withheld or paid
in connection with such award.

6.         Award Confers No Rights to Continued Employment. In no event shall
the Participant’s eligibility for the Award or its acceptance by the Participant
give or be deemed to give the Participant any right to continued employment by
the Company, or any Subsidiary or Affiliate of the Company.

7.         Nontransferability of Award. The Award and any rights thereunder
shall not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process.

8.         Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and the Clawback Policy and shall be interpreted in
accordance therewith. The Participant hereby acknowledges receipt of a copy of
the Plan and the Clawback Policy.

9.         Meaning of Certain Terms. As used herein, employment by the Company
shall include employment by a Subsidiary or an Affiliate of the Company.



--------------------------------------------------------------------------------

Exhibit 10.1

 

10.         Administration. The authority to administer and interpret this
Agreement shall be vested in the Committee, and the Committee shall have all the
powers with respect to this Agreement as it has with respect to the Plan. Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

11.         Amendment and Termination. The Committee may at any time amend or
terminate the Plan. The Committee may, in its sole discretion, reduce or
eliminate the Award at any time and for any reason.

12.         Special 409A Provisions. Notwithstanding any other provision of this
Agreement to the contrary, if any payment hereunder is subject to section 409A
of the Code and if such payment is to be paid on account of the Participant’s
separation from service (within the meaning of section 409A of the Code), if the
Participant is a specified employee (within the meaning of section 409A(a)(2)(B)
of the Code), and if any such payment otherwise is required to be made prior to
the first day of the seventh month following the Participant’s separation from
service, such payment shall be delayed until the first day of the seventh month
following the Participant’s separation from service. To the extent that any
payments or benefits under this Agreement are subject to section 409A of the
Code and are paid or provided on account of the Participant’s termination of
employment, the determination as to whether the Participant has had a
termination of employment (or separation from service) shall be made in
accordance with section 409A and the guidance issued thereunder.

13.         Governing Law. This Agreement, the Award and all determinations made
and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
the conflicts of laws principles.

14.         Statute of Limitations. Any action, claim or lawsuit relating to
this Agreement must be filed no more than 6 months after the date of the event
that is the subject of the action, claim or lawsuit. The Participant voluntarily
waives any statute of limitations to the contrary.

15.         Clawback Policy. Notwithstanding any provision of this Agreement to
the contrary, if the Board determines that any Incentive Compensation (as
defined in the Company’s Clawback Policy) received by or paid to the Participant
resulted from any financial result or performance metric that was impacted by
the Participant’s misconduct or fraud and that compensation should be recovered
from the Participant (such amount being recovered, the “Clawbacked
Compensation”), then upon such determination, the Board may recover such
Clawbacked Compensation by (a) cancelling all or any portion of the Award (the
“Clawbacked Portion”) and, in such case, the Participant shall not be entitled
to receive the Clawbacked Portion of the Award and the Clawbacked Portion of the
Award shall automatically and without further action of the Company be
cancelled, (b) requiring the Participant to repay to the Company any portion of
the Clawbacked Portion of the Award the Participant has already received or
(c) any combination of the remedies set forth in clauses (a) or (b). The
foregoing remedies are in addition to and separate from any other relief
available to the Company due to the Participant’s misconduct or fraud. Any
determination by the Board with respect to the foregoing shall be final,
conclusive and binding upon the Participant and all persons claiming through the
Participant.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

SCHEDULE 1 TO MUTUAL SEPARATION AGREEMENT AND RELEASE

SEPTEMBER 30, 2011 RELEASE

This September 30, 2011 Release (“Release”) is hereby entered into between
David G. Yates (“Executive”) and Western Union, LLC (“Company”), an Affiliate of
The Western Union Company (“Western Union”), effective September 30, 2011
(“Separation Date”).

For purposes of this Release, “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person. As
used herein, “control” means the power to direct the management or affairs of a
Person, and “ownership” means the beneficial ownership of at least 10% of the
voting securities of the Person. The Company and/or Western Union shall be
deemed to control any settlement network in which it has any equity ownership.
As used herein, “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, association, organization or other
entity.

The defined terms provided in paragraph 1(c) of the Mutual Separation Agreement
and Release executed between Executive and the Company (“Mutual Separation
Agreement” or “Agreement”) shall apply to this Release and the attached Release
– Exhibit A.

1.         Consideration. Provided Executive (1) is in compliance with and has
not breached the Mutual Separation Agreement; (2) has executed this Release and
not revoked it pursuant to the paragraph in this Release titled “Review Period
and Revocation” and subject to the terms of this Release; and (3) has executed
the Release – Exhibit A and is in compliance with and has not breached the
Release – Exhibit A, then Executive may enter into, no later than on or within
five business days following September 30, 2011, the UK Release and the
Consulting Agreement and receive the benefits described therein subject to the
terms and conditions therein.

2.         Complete Release.

 

 

(a)

In consideration for those payments described in the Consulting Agreement, which
are payable only in the event that Executive executes this Release, Executive
agrees to and hereby does knowingly and voluntarily release and discharge the
Company, Western Union, their subsidiaries and Affiliates, their agents,
executives, directors, officers, employees, and their predecessors and
successors, including the subsidiaries, Affiliates, agents, executives,
directors, officers and employees of such predecessors and successors (the
“Released Parties”), from any and all claims, causes of action and demands of
any kind, whether known or unknown, which Executive has, or ever has had and
which are based on acts or omissions occurring up to and including the date of
this Release. Included in the release set forth in the preceding sentence,
without limiting its scope, are claims arising under Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act of 1974, and the
Age Discrimination in Employment Act of 1967 (“ADEA”), each as amended, as well
as any other federal, state or local employment or labor laws, wrongful
discharge or employment claims, as well as any claims in contract, tort, or
common law, and which are related to Executive’s employment with the Company,
Western Union, and/or their subsidiaries and Affiliates or the termination of
that employment (the “Claims”). The terms “Claims” is intended to be broad and
all-encompassing and is not limited to those claims specifically cited in the
foregoing sentence. Furthermore, notwithstanding the foregoing, nothing in this
Release waives a claim which by law cannot be waived.

 

 

    

Executive does not waive claims, causes of action or demands of any kind that
may arise



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  after the date this Release is executed and which are based on acts or
omissions occurring after such date, or claims, causes of action, or demands
which by law cannot be released by private agreement between the Company and the
Executive. The foregoing release shall not apply to (i) Executive’s right to
indemnification under the Company’s bylaws or otherwise, (ii) rights to
directors and officers liability insurance (to the extent eligible),
(iii) obligations of the Company created by this Release, or (iv) claims, causes
of action or demands of any kind that may arise after the date this Release is
executed and which are based on acts or omissions occurring after such date.
Furthermore, notwithstanding the foregoing, nothing in this Release waives a
claim which by law cannot be waived.

 

 

(b)

Executive further agrees that while nothing in this Release shall limit
Executive’s right to maintain a pending charge of discrimination, or file a
future charge of discrimination, with any federal, state or local governmental
agency relating to Executive’s employment with the Company and/or participate in
any proceeding relating to any action or Executive’s employment, whether brought
by an agency or by another on Executive’s behalf, Executive expressly waives by
this Release the right to recover monetary damages and any other relief personal
to Executive if such charge, lawsuit or action is pursued. Notwithstanding this
provision, Executive may bring a claim against the Company to enforce this
Release or to challenge the validity of this Release under ADEA.

3.         Return of Company Property. On or before the Separation Date,
Executive will resign from all titles and positions with the Company, Western
Union, and/or their subsidiaries or Affiliates, and return to the Company all
property within Executive’s possession belonging to the Company, Western Union,
and/or their subsidiaries or Affiliates, any customers of the Company, Western
Union, and/or their subsidiaries or Affiliates or any entity with whom the
Company, Western Union, and/or their subsidiaries or Affiliates has entered into
a confidentiality agreement. Such property to be returned includes, but is not
limited to, reports, maps, files, memoranda, records, credit cards, keys,
passes, customer lists, information, forms, software, formulas, plans,
documents, systems, designs, methodologies, product features, technology, any
trade secrets, confidential information or third party information as defined in
the attached Release—Exhibit A, and other written material (whether in
electronic or paper format), equipment and access codes, and copies of same that
Executive has requested or received, prepared or helped to prepare in connection
with Executive’s employment with the Company, Western Union , and/or their
subsidiaries or Affiliates. Executive will not at any time, now or thereafter,
retain any copies, duplicates, reproductions or excerpts of such property.
Notwithstanding the foregoing, the Company shall not prohibit Executive from
retaining the cell phone number *******.

4.         Restrictive Covenant Agreement. Executive understands that Executive
is required to execute and abide by the Release—Exhibit A, which is incorporated
herein by reference. Additionally, Executive is bound by the restrictive
covenants set forth in Schedules 2 and 3 of the Mutual Separation Agreement.

5.         Cooperation. Executive agrees to cooperate with the Company as
provided in Paragraph 4 of the Mutual Separation Agreement.

6.         Non-Disparagement. Executive agrees not to intentionally make any
direct or indirect derogatory statements regarding, or disparage in any way, the
business or reputation of the Company or its subsidiaries or Affiliates, or any
of their directors, officers, managers or employees, unless such statements are
required by law. Company agrees that its officers and Executive Committee
Members shall not intentionally make any direct or indirect derogatory
statements regarding, or disparage in any way, the reputation of Executive,
unless such statements are required by law.

7.         Non-Admission. Nothing in this Release is intended to be or shall be
construed as an admission by the Executive, the Company or any of the other
Released Parties that he or they violated any law, interfered with any



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to the other or otherwise, the parties hereto expressly
denying any such improper or illegal conduct.

8.         Severability and Governing Law. In the event that any provision of
this Release is deemed unenforceable, the parties agree that a court of
competent jurisdiction shall have jurisdiction to reform such provision to the
extent necessary to cause it to be enforceable to the maximum extent permitted
by law. The provisions in this Release are severable, and if any provision is
determined to be prohibited or unenforceable in any jurisdiction, the remaining
provisions shall nevertheless be binding and enforceable. This Release shall be
governed by and interpreted in accordance with the laws of the state of Colorado
without regard to principles of conflicts of law.

9.         Affirmation of Compliance. Executive specifically acknowledges
familiarity with the Company’s Code of Conduct, including the internal channels
and procedures made available by the Company for the purpose of reporting
employee concerns regarding any conduct, action, or omission that might give
rise to possible noncompliance with law, regulation, or Company policy.
Executive further specifically affirms and represents that Executive has
disclosed to the office of general counsel, the ethics officer, human resources
or to the outside audit committee of the Company in writing any information or
knowledge about the Company or any of its employees or agents that Executive
believes represents possible or actual noncompliance, including but not limited
to violation of any securities laws or regulations, fraudulent activity or other
unlawful conduct. Executive represents and believes that Executive’s resignation
from employment with the Company is unrelated to any expressed concern about the
adequacy of the Company’s approach or response to any compliance matters and
Executive acknowledges further that Executive has no direct knowledge that
Executive’s resignation from employment with the Company is related to any such
concern. Furthermore, employee represents that he does not believe that his
resignation is in any way in retaliation for having raised any compliance
concern as described above. Executive further acknowledges that the Company, in
entering providing the consideration under this Release, has relied on
Executive’s specific acknowledgements, affirmations, and representations in this
regard.

10.         Other Agreements, Survivability, and Successorship. Executive
acknowledges that, except as provided in this paragraph, this Release and the
Mutual Separation Agreement (including all Schedules thereto) are the entire
agreement between the Company and Executive concerning the subject matter hereof
and that Executive has not relied on any other representations or statements,
written or oral, by the Released Parties or their employees or agents concerning
the terms of the Release or any other matters not contained herein.

This Release inures to the benefit of any successors or assigns of the Company,
Western Union, and/or their subsidiaries and Affiliates, and Executive’s
obligations apply equally to the Company, Western Union, their subsidiaries,
Affiliates, and/or their successors and assigns.

In the event of Executive’s death prior to Executive’s receipt of all of the
sums due to Executive under the Mutual Separation Agreement and the Schedules,
the unpaid balance of such sums shall be paid to Executive’s estate.

11.         Consideration and Remedy. Executive acknowledges that the following
paragraphs are material provisions of this Release: Complete Release, Return of
Company Property; Restrictive Covenant Agreement; Cooperation;
Non-Disparagement; Affirmation of Compliance; and Other Agreements,
Survivability and Successorship (collectively, the “Material Provisions”).
Executive further acknowledges that (i) the first $50,000 payable to Executive
pursuant to the Consulting Agreement is consideration (the “ADEA Consideration”)
for Executive’s release and waiver in the “Complete Release” paragraph of this
Release of any claims, causes of action and demands of any kind arising under
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA Released
Claims”); and (ii) the remainder of the amount payable to Executive pursuant to
the Consulting Agreement is consideration (the “Other Consideration”) for
(a) the Executive’s release and waiver in the “Complete Release” paragraph of
this Release of any claims, causes of action and demands of any kind other than
the ADEA Released Claims (the “Other Released Claims”); and (b) the Executive’s
obligations pursuant to the Material



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Provisions. In the event of a breach by the Executive of the Material Provisions
(excluding ADEA Released Claims) or in the event Executive challenges the
enforceability of this Release as to any of the Other Released Claims, the
Company shall be entitled to immediately cease providing to the Executive the
Other Consideration and any other benefits under this Release, except to the
extent that such payments and benefits are required, either under this paragraph
or by law. The Company, Western Union, and/or their subsidiaries and Affiliates
shall also be entitled to all remedies available at law or equity.

12.         Code Section 409A. Notwithstanding any provision of this Release to
the contrary, this Release will be construed, administered or deemed amended as
necessary to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) to avoid taxation under Code
Section 409A(a)(1) to the extent subject to Code Section 409A. However, under no
circumstances shall the Company, Western Union, or their subsidiaries or
Affiliates or any of their employees, officers, directors, service providers or
agents have any liability to Executive for any taxes, penalties or interest due
on amounts paid or payable under this Release, including any taxes, penalties or
interest imposed under Code Section 409A. The payments to Executive pursuant to
this Release are intended to be exempt from Code Section 409A to the maximum
extent possible, first, to the extent such payments are scheduled to be paid and
are in fact paid during the short-term deferral period, as short-term deferrals
pursuant to Treasury regulation §1.409A-1(b)(4), and then under the separation
pay exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii), and for this
purpose each payment shall be considered a separate payment such that the
determination of whether a payment qualifies as a short-term deferral shall be
made without regard to whether other payments so qualify and the determination
of whether a payment qualifies under the separation pay exemption shall be made
without regard to any payments which qualify as short-term deferrals. To the
extent any amounts under this Release are payable by reference to Executive’s
“termination of employment” or “separation from employment” such terms shall be
deemed to refer to Executive’s “separation from service,” within the meaning of
Code Section 409A. Notwithstanding any other provision in this Release, if
Executive is a “specified employee,” as defined in Section 409A of the Code, as
of the date of Executive’s separation from service, then to the extent any
amount payable under this Release (i) constitutes the payment of nonqualified
deferred compensation, within the meaning of Code Section 409A, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Release would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death.

13.         Paragraph Headings. The paragraph headings in this Release are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.

14.         Review Period and Revocation. Executive acknowledges that Executive
was given a period of at least 21 calendar days to review this Release (“Review
Period”) from the date Executive received it. Executive agrees that to the
extent there are changes made to the terms of this Release, whether they are
material or immaterial, the 21-day period for review of this Release is not
recommenced. Executive cannot sign the Release or the Release – ExhibitA prior
to Executive’s Separation Date. To accept this Release and the Release – Exhibit
A, Executive must sign originals of both and return them to Scott Scheirman on
or no later than five business days following the Separation Date. Executive
acknowledges that the Company and Released Parties have made no promises to
Executive other than those contained in this Release. EXECUTIVE ACKNOWLEDGES
THAT EXECUTIVE WAS ADVISED IN WRITING BY THIS RELEASE TO REVIEW THIS RELEASE
WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE. Executive is further advised that
Executive has seven days after Executive signs this Release to revoke it by
notifying the Company of such revocation in writing. In the event Executive
revokes this Release as specified in the immediately preceding sentence, the
Company shall deem this Release and the Release – Exhibit A to be void in its
entirety, in which case neither party shall be bound by its terms and no payment
shall be made to the Executive hereunder. If Executive properly revokes this
Release, Executive shall nevertheless remain subject to any other agreement that
Executive signed while employed with the Company, Western Union, and/or their
subsidiaries or Affiliates as referenced in the paragraph titled “Other
Agreements, Survivability and Successorship” and the Release – Exhibit A shall
be declared null and void.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Executive’s signature below indicates that Executive has carefully read,
reviewed, and fully understands this Release and the attached Release—Exhibit A.
Executive acknowledges that Executive’s signature below constitutes a knowing
and voluntary execution of this Release and Executive signs the same of
Executive’s own free will and it is Executive’s intention to be bound thereby.

Dated this                      day of                                          
                                   , 2011.

 

  

David G. Yates

 

WESTERN UNION, LLC

 

By:

           

Title:

     

Dated this                     day of                                          
   , 2011.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

EXHIBIT A TO SEPTEMBER 30, 2011 RELEASE

GLOBAL NON-DISCLOSURE, AND U.S. NON-SOLICITATION AND U.S. NON-COMPETITION

AGREEMENT

For purposes of this Exhibit A, “Company” refers to Western Union, LLC, The
Western Union Company or its Affiliates (as defined in the Agreement)
(hereinafter individually and collectively referred to as the “Company” for
purposes of this Exhibit A).

Executive agrees that the Company is engaged in a highly competitive business
and has expended, and continues to expend, significant money, skill, and time to
develop and maintain valuable customer relationships, trade secrets, and
confidential and proprietary information. Executive agrees that Executive’s work
for the Company has brought Executive into close contact with many of the
Company’s customers, Trade Secrets, Confidential Information, and Third Party
Information (as defined below) and the Company has provided Executive access to
such information to perform Executive’s job duties, the disclosure of which
would cause the Company significant and irreparable harm. Executive recognizes
that any unauthorized disclosure of Third Party Information could breach
non-disclosure obligations or violate applicable laws or Company policy.
Executive further agrees that the covenants in this Agreement are reasonable and
necessary to protect the Company’s legitimate business interests in its customer
relationships, Trade Secrets, Confidential Information, and Third Party
Information (as defined in Section I below). Company has provided Executive
access to “trade secret” information as that term is used in Colorado Revised
Statute § 8-2-113 and Executive is “executive and management personnel” as that
term is used in Colorado Revised Statute § 8-2-113.

 

I.

Nondisclosure of Trade Secrets, Confidential Information and Third Party
Information.1 Executive agrees that for so long as the pertinent information or
documentation remains a Trade Secret, Executive will not use, disclose, or
disseminate to any other person, organization, or entity or otherwise employ any
Company Trade Secrets. Executive further agrees that for two (2) years after the
cessation of Executive’s employment with the Company, Executive will not use,
disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Company Confidential Information. The obligations set forth
herein shall not apply to any Trade Secrets or Confidential Information which
shall have become generally known to competitors of the Company through no act
or omission of Executive, nor shall the obligations set forth herein apply to
disclosures made pursuant to the Sarbanes-Oxley Act of 2002, 15 U.S.C. § 7245.
Executive agrees that for so long as the pertinent information or documentation
is subject to protection under Company nondisclosure obligations, policy or
applicable law but in any event not less than two (2) years, Executive will not
use, disclose, or disseminate to any other person, organization, or entity or
otherwise employ any Third Party Information.

 

 

A.

Company “Trade Secrets” includes but is not limited to the following:

 

 

1.

any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, its customers, clients, and suppliers; and

 

 

1 

For avoidance of doubt this covenant applies on a global basis without
limitations.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

2.

any scientific or technical information, design, process, procedure, formula, or
improvement, computer software, object code, source code, specifications,
inventions, systems information, whether or not patentable or copyrightable.

 

 

B.

Company “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

 

 

1.

Financial information, including but not limited to earnings, assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to the Company generally, or to particular products, services,
geographic areas, or time periods; and

 

 

2.

Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

 

 

C.

“Third Party Information” means any data or information of the Company’s
customers, suppliers, consumers or employees that the Company is prohibited by
law, contract or Company policy from disclosing. By way of example such
information includes but is not limited to:

 

 

1.

Product specifications, marketing strategies, pricing, sales volumes, discounts;

 

 

2.

Nonpublic personal information regarding consumers, including but not limited to
names, addresses, credit card numbers, financial transactions, and account
balances;



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

3.

Personnel information, including but not limited to employees’ personal or
medical histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance, skills, qualifications and abilities,
or other employee information; and

 

 

4.

Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.

 

II.

Non-Solicitation of Customers. Executive agrees that through December 31, 2012,
Executive will not solicit, contact, call upon, or attempt to communicate with
any customer or prospective customer of the Company for the purpose of providing
any products or services substantially similar to those Executive provided while
employed with the Company. This restriction shall apply only to any customer or
prospective customer of the Company with whom Executive had contact or about
whom Executive learned Trade Secrets, Confidential Information, or Third Party
Information during the last twenty-four (24) months of Executive’s employment
with the Company. For the purpose of this Section II, “contact” means
interaction between Executive and the customer, or prospective customer which
takes place to further the business relationship, or making sales to or
performing services for the customer, or prospective customer on behalf of the
Company.

 

III.

Non-Solicitation of Employees. Executive agrees that through December 31, 2012,
Executive will not recruit, hire, or attempt to recruit or hire, directly or by
assisting others, any manager level or above employee of the Company with whom
Executive had contact during Executive’s last twenty-four (24) months of
employment with the Company.

 

IV.

Non-Competition. Executive agrees that through December 31, 2012, Executive will
not provide any services of any kind to Competitors in the U.S. For purposes of
this Section IV, “Competitor(s)” shall be defined as (i) ***, ***, ***, ***, and
other similar consumer money transfer companies or divisions of companies
engaged in a similar service which are directly competitive with the Company,
(ii) *** B2B business payments, and other similar B2B payment companies or
divisions of companies engaged in a similar service who are directly competitive
with the Company, (iii) *** and *** and (iv) ***.

 

    

The Company acknowledges that its activities in e-commerce, mobile payments,
cards, ATMs, stored value and pre-paid form, at present, a small part of the
Company’s overall revenues and to some degree depend upon the integration of
services being supplied by many external industry participants. Nothing in this
Exhibit A shall be construed as preventing Executive from engaging in any of
these business areas, unless the express and primary purpose of such engagement
is directly competitive with the Company’s consumer money transfer business or
its B2B payments or is on behalf of a Competitor.

 

    

The Company expressly acknowledges that this Exhibit A is not intended to
restrict Executive from pursuing other work (subject to the terms of this
Exhibit A), including but not limited to the acceptance of a full time executive
role. As such, the Company will ensure that the scope of Services requested
under the Consulting Agreement do not impede Executive’s ability to work in
other roles.

 

    

The Company is aware of Executive’s role as a Board Member of WorldPay, and
acknowledges that Executive has received requests from a number of private
equity houses including, but not limited to, Advent International, Bain Capital
and Investcorp to act as an advisor to them and their portfolio companies. The
Company is also aware that Executive has received approaches from management
consultants to provide specialist consultancy in the field of payments. Nothing
in this Exhibit A shall prevent Executive from advising firms of this sort or
working within their portfolio companies



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  provided that such engagement does not violate the provisions of this Section
IV.

 

    

Executive may, at any time, make a written request to the Chief Financial
Officer of The Western Union Company (“CFO”) that the CFO review any written
offers received by Executive where Executive believes the CFO may have a concern
that Executive’s prospective role may violate this Exhibit A. The CFO shall
review such requests in a reasonable manner and without undue delay and provide
feedback to Executive no later than ten (10 business days after receipt of the
written request. If no response is made within such time-frame, Executive will
be deemed to have received approval from the CFO to continue pursuing the role.

 

V.

Successorship. This Agreement inures to the benefit of any successors or assigns
of the Company, and Executive’s obligations apply equally to the Company and its
successors or assigns.

 

VI.

Amendments in Writing. No modification, amendment to, or waiver of this
Agreement or any of its provisions shall be binding upon Executive or the
Company unless made in writing and duly signed by both parties, except that
Executive agrees that the Company may, at its option and without consideration,
agree in a writing to be signed by both parties to substitute less restrictive
provisions relating to the provisions contained herein.

 

VII.

Severability. The provisions (including subparagraphs) in this Agreement are
severable and, if any provision is determined to be prohibited or unenforceable
in any jurisdiction, it shall be deemed modified to render it enforceable. To
the extent the provision cannot be modified to render it enforceable, it shall
be severed and the remaining provisions shall nevertheless be binding and
enforceable.

 

VIII.

Court’s Right to Modify Restrictions. The parties have attempted to limit
Executive’s activities only to the extent necessary to protect the Company’s
Trade Secrets. The parties agree that, if the scope or enforceability of this
Agreement, or any part thereof, is in any way disputed at any time, a court or
other trier of fact may modify and enforce the paragraph to the extent it
believes to be reasonable under the applicable law and circumstances.

 

IX.

Injunctive Relief. Executive understands, acknowledges, and agrees that in the
event of a breach or threatened breach of any of the covenants contained in this
Agreement, the Company shall suffer irreparable injury for which there is no
adequate remedy at law, and the Company will therefore be entitled to seek
temporary, preliminary, and/or permanent injunctive relief, without bond or
other security from the courts, enjoining additional breaches and threatened
breaches. Executive further acknowledges that the Company also shall have the
right to seek a remedy at law as well as or in lieu of equitable relief in the
event of any such breach.

 

X.

Choice of Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Colorado without regard to principles of conflict
of law.

 

XI.

Waiver of Jury Trial. The parties agree to waive their right to trial by jury
for any dispute hereunder.

 

XII.

Waiver of Breach. The Company’s waiver of a breach of any provision of this
Agreement by the Executive does not waive any subsequent breach by the
Executive, nor does the Company’s failure to take action against any other
employee for similar breaches operate as a waiver by the Company of Executive’s
breach of this Agreement.

 

XIII.

Attorney’s Fees. If the Company must enforce any of its rights under this
Agreement through legal proceedings, the prevailing party shall be reimbursed by
the other party for all reasonable costs, expenses, and attorney’s fees incurred
in connection with such legal proceedings.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

XIV.

Other Obligations. This Agreement is in addition to and not in lieu of other
non-solicitation, non-disclosure, and non-competition obligations that Executive
owes to the Company under Schedules 2 and 3 to the Mutual Separation Agreement
and Release between Executive and the Company.

This Agreement is dated the              day of September, 2011.

 

ON BEHALF OF

    

EXECUTIVE

COMPANY

                        

By:

         

 

       

David G. Yates

       

Title:

                                 



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

SCHEDULE 2 TO MUTUAL SEPARATION AGREEMENT AND RELEASE

Deed of Settlement and Compromise

THIS DEED (“Agreement”) is made on          September, 2011

BETWEEN:

 

(1)

Western Union Operations (UK) Limited, a company incorporated in England and
registered under number 05278674 whose registered office is at 7 Albemarle
Street, London, W1S 4HR (the “Company”); and

 

(2)

Mr. David G. Yates of *** (the “Executive”).

WHEREAS:

 

A.

The Executive was employed by the Company on a fixed term basis from 2 August
2010 until 30 September 2010. On the expiry of the fixed term period, his
employment with the Company ceased and he became employed by Western Union, LLC
(“WULLC”) with effect from 1 October 2010 and relocated to the United States.

 

B.

Following discussions between WULLC and the Executive, it has been agreed that
the Executive’s Employment (as defined below) will terminate on 30 September
2011 by mutual consent on the terms and conditions contained in the Mutual
Separation Agreement and Release (as defined below).

 

C.

In addition to entering into the Mutual Separation Agreement and Release, the
September 30, 2011 Release and the Global Non-Disclosure, and U.S.
Non-Solicitation and U.S. Non-Competition Agreement attached as Exhibit A
thereto, and the Consulting Agreement, the Company and the Executive have agreed
to enter into this Agreement to record and implement the terms on which they
have agreed to settle any claims which the Executive has or may have in
connection with his Employment or its termination against any Group Company (as
defined below) and or any other of their current or former employees, officers,
members, shareholders or agents whether or not those claims are, or could be, in
the contemplation of the parties at the time of signing this Agreement.

 

D.

The parties intend that this Agreement shall have effect as a statutory
compromise agreement.

IT IS HEREBY AGREED AS FOLLOWS:

In this Agreement, unless the context indicates otherwise:

“Advisor” means Peter L. Talibart, a solicitor in the practice of Seyfarth Shaw
(UK) LLP;

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, owns or controls, is owned or is controlled by, or is under
common ownership or control with, another Person. As used herein, “control”
means the power to direct the management or affairs of a Person, and “ownership”
means the beneficial ownership of at least 10% of the voting securities of the
Person. The Company and/or Western Union shall be deemed to control any
settlement network in which it has any equity ownership. As used herein,
“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity;

“Consulting Agreement” means the agreement entered into by Western Union
Financial Services, Inc. and Executive attached as Schedule 3 to the Mutual
Separation Agreement and Release;

“Confidential Information” includes all information that the Company and any
other Group Company has identified as being, indicated to the Executive as
being, or is by its nature confidential or that the Company or any other Group
Company is obligated to third parties to keep confidential, including but



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

not limited to the following: proprietary information; trade secrets; know how;
computer programs and software; inventions, unpatented inventions, discoveries
and improvements; marketing, manufacturing, organizational, operating, financial
and business plans, strategies and materials; strategic models; research and
development; programming data; engineering and patent drawings and applications;
the Company’s and any other Group Company’s policies and manuals; sales and
marketing forecasts, targets and data; personnel information (including the
identity of the Company’s and any other Group Company’s employees, directors,
agents and consultants and their responsibilities, competencies, abilities,
assignments and compensation); sensitive personal data including medical
information about employees; pricing and non public financial information;
current and prospective client lists and information on clients and prospective
clients and their employees and directors; information concerning planned or
pending acquisitions or divestitures; information concerning purchases of major
equipment or property; information concerning current and prospective projects;
and the identities of the Company’s and any other Group Company’s suppliers,
vendors and business partners, whether such Confidential Information is held in
hard copy, electronic or other form. Confidential Information shall also include
documents, disks, memory, notebooks, tapes or any other medium, whether or not
in readable form, on which Confidential Information may from time to time be
referred to, written, held of recorded;

“Employment” means the Executive’s employment with any Group Company the terms
of which are set out in the Employment Agreement;

“Employment Agreement” means the Executive’s contract of employment (as amended
from time to time) and any other contract, arrangement or understanding with any
Group Company which currently applies or has previously applied to the
Executive;

“Employment Legislation” has the meaning set out at Clause 2.3;

“Global Non-Disclosure, and U.S. Non-Solicitation and U.S. Non-Competition
Agreement” means the agreement attached as Exhibit A to the September 30, 2011
Release to be executed by Executive on September 30, 2011.

“Group Company” means the Company, Western Union, LLC, their ultimate parent The
Western Union Company, their respective Holding companies, Affiliates and
Subsidiaries, as applicable, and “Group Companies” will be interpreted
accordingly;

“Holding” and “Subsidiary” have the same meaning as given in section 1159 of the
Companies Act 2006, as amended or re-enacted;

“Key Employee” means any person who was an employee, director or consultant of
any Group Company at any time during the last 12 months of the Executive’s
employment and: (i) who was employed or engaged in a senior management role
and/or (ii) is in possession of Confidential Information belonging to any Group
Company and which is likely to be able to assist or benefit a business in, or
proposing to be in, competition with any Group Company and/or (iii) who the
Executive managed, had material dealings or otherwise worked closely with at any
time during that 12 month period;

“Mutual Separation Agreement and Release” means the mutual separation agreement
and release made between Western Union, LLC and the Executive dated on or about
the date of this Agreement;

“Schedules” means collectively the September 30, 2011 Release attached as
Schedule 1 to the Mutual Separation Agreement and Release and the attached
Exhibit A; this Agreement, attached as Schedule 2 to the Mutual Separation
Agreement and Release, and the Exhibits thereto; and the Consultancy Agreement,
attached as Schedule 3 to the Mutual Separation Agreement and Release, and
Exhibit 1 to the Mutual Separation Agreement and Release;



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

    

“September 30, 2011 Release” means the release made between Western Union, LLC
and Executive, effective September 30, 2011, attached as Schedule 1 to the
Mutual Separation Agreement and Release; and

 

    

“Separation Date” means 30 September 2011.

 

1.

Separation from Employment

 

1.1

The Executive’s Employment will terminate on the Separation Date by mutual
consent.

 

1.2

Subject to and conditional on the Executive returning an executed copy of this
Agreement and his Advisor returning an executed copy of the Certificate in the
form attached as Exhibit 1 to the Agreement, WULLC shall make a lump sum cash
payment to the Executive in the gross amount of US$100,000.00, less any required
tax withholding and other legally allowed deductions, to be paid within 30 days
following the Separation Date, as set forth in Paragraph 1(d) of the Mutual
Separation Agreement and Release.

 

1.3

The Executive shall procure that the Certificate in Exhibit 1 is provided to the
Company.

 

1.4

The Executive warrants and undertakes to comply fully with the post-employment
restrictive covenants contained in Exhibit 2 to this Agreement.

 

2.

Compromise of claims

 

2.1

Subject to and conditional on the terms contained in the Mutual Separation
Agreement and Release, the Executive agrees and warrants that the arrangements
set out in this Agreement shall constitute a formal compromise agreement in full
and final settlement of any and all claims, complaints or other rights or causes
of action whatsoever and howsoever arising (whether under the laws of England
and Wales, European Community law or any other law) which he now has or may in
the future have against any Group Company whether past or present and or any
other current or former employee, officer, member, shareholder or agent of any
Group Company whether such claims, complaints or rights or causes of action are
known or unknown to the Executive and whether or not they could be in the
Executive’s contemplation at the date of this Agreement before an Employment
Tribunal or any court or other judicial or arbitral body in respect of or
relating to the Executive’s Employment or termination thereof and the Executive
will refrain from instituting or continuing with a complaint, claim or right or
cause of action including:

 

 

(a)

of breach of contract (whether an express or implied term thereof) or for
wrongful dismissal, in particular, for pay or benefits in lieu of notice,
damages for termination of employment either with or without notice or stigma
damages;

 

 

(b)

for outstanding salary or pay, expenses, accrued holiday pay, bonuses,
commission, benefits, share options, share units, shares, or for the loss of any
rights, benefits, interest, or entitlement under any other share option, share
or incentive scheme or arrangement, or any other incentive payment or
remuneration, including any rights, benefits, interest, or entitlement arising
out of the respective forfeiture thereof, or to compensation in lieu thereof;

 

 

(c)

for a redundancy payment, whether contractual or statutory under section 163 of
the Employment Rights Act 1996 and any claim for a protective award;

 

 

(d)

of unfair dismissal or constructive dismissal, under section 111 of the
Employment Rights Act 1996;

 

 

(e)

that no written reasons have been given for dismissal, under section 92 of the
Employment Rights Act 1996;



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

(f)

that an unauthorised deduction from wages has been made, under section 23 of the
Employment Rights Act 1996;

 

 

(g)

in relation to the right to be accompanied, under section 12 of the Employment
Relations Act 1999 and section 48 of the Employment Rights Act 1996;

 

 

(h)

for an unlawful detriment in breach of sections 43M, 44, 45, 45A, 46, 47, 47A,
47C, 47D and 47E of the Employment Rights Act 1996, under section 48 of the
Employment Rights Act 1996;

 

 

(i)

for an unlawful detriment in breach of section 47B of the Employment Rights Act
1996 (protected disclosures), under section 48 of the Employment Rights Act 1996
and the Public Interest Disclosure Act 1998;

 

 

(j)

in relation to time off work, under sections 51, 54, 57, 57B, 60, 63 and 63C of
the Employment Rights Act 1996;

 

 

(k)

in relation to parental rights and flexible working, under sections 80 and 80H
of the Employment Rights Act 1996;

 

 

(l)

in relation to working time or holiday pay, under regulation 30 of the Working
Time Regulations 1998;

 

 

(m)

that the provisions of the Data Protection Act 1998 have been contravened;

 

 

(n)

that the provisions of the Human Rights Act 1998 have been contravened;

 

 

(o)

that the provisions of the Protection from Harassment Act 1997 have been
contravened;

 

 

(p)

in relation to suspension from work under section 70 of the Employment Rights
Act 1996;

 

 

(q)

direct or indirect discrimination, harassment or victimisation related to sex,
marital or civil partnership status or gender reassignment under section 120 of
the Equality Act 2010 and/or for direct or indirect discrimination, harassment
or victimisation on the grounds of sex or the individual’s marital or civil
partnership status, under section 63 of the Sex Discrimination Act 1975;

 

 

(r)

for direct or indirect discrimination, harassment or victimisation related to
race under section 120 of the Equality Act 2010 and/or for direct or indirect
discrimination, harassment or victimisation on the grounds of colour, race,
nationality or ethnic or national origin, under section 54 of the Race Relations
Act 1976;

 

 

(s)

for direct or indirect discrimination, harassment or victimisation related to
disability, discrimination arising from disability, or failure to make
adjustments under section 120 of the Equality Act 2010 and/or any claim of
direct discrimination, harassment or victimisation on the grounds of disability
and/or a failure to make reasonable adjustments, under section 17A of the
Disability Discrimination Act 1995;

 

 

(t)

for direct or indirect discrimination, harassment or victimisation related to
religion or belief, under section 120 of the Equality Act 2010 and/or for direct
or indirect discrimination, harassment or victimisation on the grounds of
religion or belief, under regulation 28 of the Employment Equality (Religion or
Belief) Regulations 2003;

 

 

(u)

for direct or indirect discrimination, harassment or victimisation related to
sexual orientation, under section 120 of the Equality Act 2010 and/or for direct
or indirect discrimination,



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  harassment or victimisation on the grounds of sexual orientation, under
regulation 28 of the Employment Equality (Sexual Orientation) Regulations 2003;

 

 

(v)

for direct or indirect discrimination, harassment or victimisation related to
age, under section 120 of the Equality Act 2010 and/or for direct or indirect
discrimination, harassment or victimisation on the grounds of age, under
regulation 36 of the Employment Equality (Age) Regulations 2006;

 

 

(w)

any claim for less favourable treatment and/or detriment on the grounds of
fixed-term status, under regulation 7 of the Fixed-Term Employees (Prevention of
Less Favourable Treatment) Regulations 2002;

 

 

(x)

under regulation 17 and paragraph 8 of the Schedule to the Occupational and
Personal Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006; and

 

 

(y)

any other claims, rights or causes of action arising out of his Employment or
the termination thereof.

 

    

The above claims are referred to as the “Employment Claims”. The Executive
acknowledges that the Company is relying on this Clause 2 in entering into this
Agreement and confirms that he will discontinue and/or refrain from instituting
legal proceedings against any Group Company and or any other current or former
employee, officer, member, shareholder or agent of any Group Company in respect
of all or any of the Employment Claims. Any Group Company is at liberty to plead
this Agreement as a bar to any arbitral or judicial proceedings brought by the
Executive in any tribunal, court or other arbitral body. For the avoidance of
doubt the waiver and compromise of claims set out in this clause 2 shall exclude
any claims:

 

 

1)

arising in respect to the enforcement of this Agreement by the Executive; or

 

 

2)

arising in relation to any entitlement that the Executive may have under any
Pension retirement scheme or plan; or

 

 

3)

arising in respect of any physical or psychological injury or illness that may,
at the date of this Agreement, not be reasonably apparent to the Executive or
his medical advisors (save in the case of injury or illness claims arising from
discrimination in any form).

 

2.2

The Executive warrants and confirms that:

 

 

(a)

prior to accepting the terms of this Agreement he received independent advice
from the Advisor as to the terms and effect of this Agreement and, in
particular, on its effect on his ability to pursue any complaint before an
Employment Tribunal or any court or other judicial or arbitral body;

 

 

(b)

the Advisor has confirmed to the Executive that he/she is a solicitor of the
Supreme Court holding a current practising Certificate and that he/she has a
policy of insurance in force covering the risk of a claim by the Executive in
respect of any loss arising in consequence of his/her advice;

 

 

(c)

the Advisor shall sign and deliver to the Company a Certificate in the form
attached as Exhibit 1 to this Agreement;

 

 

(d)

before receiving the advice he disclosed to the Advisor all facts or
circumstances that he is aware of and that may give rise to a claim against any
Group Company and or any other of their respective current or former employees,
officers, members, shareholders or agents of any Group Company and that he is
not aware of any other facts or circumstances that may give



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  rise to any claim against any Group Company and or any other of their
respective employees, officers, members, shareholders or agents of any Group
Company other than the Employment Claims; and

 

 

(e)

the only claims that he has or may have against any Group Company and or any
other of their respective employees, officers, members, shareholders or agents
(whether at the time of entering into this Agreement or in the future) relating
to his Employment or its termination are the Employment Claims.

 

    

The Executive acknowledges that the Company acted in reliance on these
warranties when entering into this Agreement.

 

2.3

The Executive acknowledges that the conditions relating to compromise agreements
under section 77(4A) of the Sex Discrimination Act 1975 (in relation to claims
under that Act and the Equal Pay Act 1970), section 72(4A) of the Race Relations
Act 1976, paragraph 2 of schedule 3A of the Disability Discrimination Act 1995,
section 203(3) of the Employment Rights Act 1996, regulation 35(3) of the
Working Time Regulations 1998, regulation 10 of the Fixed-Term Employees
(Prevention of Less Favourable Treatment) Regulations 2002, paragraph 2(2) of
schedule 4 of the Employment Equality (Sexual Orientation) Regulations 2003,
paragraph 2(2) of schedule 4 of the Employment Equality (Religion or Belief)
Regulations 2003, paragraph 13 of the schedule to the Occupational and Personal
Pension Schemes (Consultation by Employers and Miscellaneous Amendment)
Regulations 2006 and paragraph 2(2) of schedule 5 of the Employment Equality
(Age) Regulations 2006 and section 147 of the Equality Act 2010 (collectively,
the “Employment Legislation”) have been satisfied

 

2.4

The waiver in Clause 2.1 shall have effect irrespective of whether or not, at
the date of this Agreement, the Executive is or could be aware of such claims or
have such claims in his express contemplation (including such claims of which
the Executive becomes aware after the date of this Agreement in whole or in part
as a result of new legislation or the development of common law, tort or
equity).

 

3.

General

 

3.1

This Agreement does not constitute an admission by any Group Company that it or
they have breached any law or regulation, or that the Executive has any claims
against any Group Company and or any other of their current or former employees,
officers, members, shareholders or agents of any Group Company.

 

3.2

No rights to enforce this Agreement shall be conferred on any third party by the
Contracts (Rights of Third Parties) Act 1999, save that any Group Company may
enforce this Agreement in addition to the parties (including the bringing of a
claim for breach of any warranty, undertaking or covenant given by the Executive
under this Agreement) and any estate of the Executive may enforce the terms of
this Agreement.

 

3.3

The parties agree that all rights, benefits and obligations conferred on any
Group Company by this Agreement may be transferred or assigned to their
respective successors in title.

 

3.4

This Agreement and the Mutual Separation Agreement and Release (including all
Schedules thereto) constitute the entire agreement between the parties
concerning the subject matter hereof and, save as referred to herein, supersedes
all other agreements whether written or oral between any Group Company and the
Executive concerning his Employment and the termination of his Employment and
the Executive acknowledges and warrants that he is not entering into this
Agreement in reliance on any statement, warranty, understanding or
representation (whether negligently or innocently made) not expressly set out
herein.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

3.5

This Agreement will not be binding until the Mutual Separation Agreement and
Release and all Schedules thereto, have been signed by all of the parties and
returned to the Company at which point this Agreement will cease to be without
prejudice and will become open.

 

3.6

This Agreement shall be governed by and interpreted in accordance with English
law and each of the parties submit to the exclusive jurisdiction of the English
Courts in relation to any claim or matter arising under this Agreement.

 

3.7

This Agreement may be executed in two counterparts (whether original or scanned
counterparts) and upon due execution of all such counterparts by one or more
parties, each counterpart shall be deemed to be an original hereof.

 

3.8

A reference to a particular law is a reference to it as it is in force for the
time being taking account of any amendment, extension or re-enactment and
includes any subordinate legislation for the time being in force made under it.

 

3.9

The exhibits to this Agreement form part of, and are incorporated into, this
Agreement.

IN WITNESS whereof the parties have duly executed this document as a deed and
delivered on the date first stated above.

Executed as deed by Western Union Operations (UK) Limited

acting by [name of director], a director, in the presence of:

 

                                                                       
             

  

                                                                                

  

Witness Name:

  

Director

  

Name:

  

Name:

  

Occupation:

     

Address:

     

Signed as a deed and delivered by David G. Yates in the presence of:

 

                                                                       
             

  

                                                                                

  

Witness

  

[Name of individual]

  

Name:

  

Name:

  

Occupation:

     

Address:

     



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

EXHIBIT 1

ADVISOR’S CERTIFICATE

I, Peter L. Talibart, of Seyfarth Shaw (UK) LLP, herby certify as follows:

 

1

I am a qualified lawyer and relevant independent adviser for the purposes of the
relevant sub-sections of the Employment Legislation.

 

2

I have advised David Yates of the terms and effect of the annexed Agreement
between his and the other parties, and, in particular, its effect on his ability
to pursue the Employment Claims arising under the Employment Legislation.

 

3

I am not acting (and have not acted) in relation to this matter for the Company
or any other Group Company.

 

4

There was in force, at the time I gave the advice referred to above, a contract
of insurance covering the risk of a claim by David Yates in respect of loss
arising in consequence of that advice.

All of the defined terms used in this certificate have the same meanings as set
out in the annexed Agreement.

 

SIGNED:

  

 

  

REFERENCE:

  

 

  

DATE:

  

 

  



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

EXHIBIT 2

RESTRICTIVE COVENANTS

 

1.

In addition to any other obligation the Executive owes any Group Company, the
Executive agrees that he will not directly, either on his own behalf or for or
with a third party and whether as principal, shareholder, director, employee,
agent, consultant, partner or in any other capacity whatsoever:

 

 

1.1

for 6 months from the Separation Date, establish, carry on, be engaged,
concerned, interested in or employed by or provide services to any Competitor in
or planning to be in competition with any Group Company. For purposes of this
Exhibit 2, “Competitor(s)” shall be defined as (i) ***, ***, ***, ***, and other
similar consumer money transfer companies or divisions of companies engaged in a
similar consumer money transfer business which are directly competitive with a
Group Company, (ii) *** B2B business payments, and other similar B2B payment
companies or divisions of companies engaged in a similar B2B business payments
business who are directly competitive with a Group Company, (iii) *** and ***
and (iv) ***.

The Company acknowledges that the activities of the Group Companies in
e-commerce, mobile payments, cards, ATMs, stored value and pre-paid form, at
present, a small part of the Group Companies’ overall revenues and to some
degree depend upon the integration of services being supplied by many external
industry participants. Nothing in this Exhibit 2 shall be construed as
preventing the Executive from engaging in any of these business areas, unless
the express and primary purpose of such engagement is directly competitive with
a Group Company’s consumer money transfer business or its B2B payments business
or is on behalf of a Competitor.

The Company expressly acknowledges that this Exhibit is not intended to restrict
the Executive from pursuing other work (subject to the terms of this Exhibit,
the Mutual Separation Agreement and Release, the September 30, 2011 Release and
the Global Non-Disclosure and U.S. Non-Solicitation and U.S. Non-Competition
Agreement attached thereto, and the Consulting Agreement as such are defined in
the Mutual Separation Agreement and Release and Schedules), including but not
limited to the acceptance of a full time executive role.

The Company is aware of the Executive’s role as a Board Member of WorldPay, and
acknowledges that the Executive has received requests from a number of private
equity houses including, but not limited to, Advent International, Bain Capital
and Investcorp to act as an advisor to them and their portfolio companies. The
Company is also aware that the Executive has received approaches from management
consultants to provide specialist consultancy in the field of payments. Nothing
in this Exhibit shall prevent the Executive from advising firms of this sort or
working within their portfolio companies provided that such engagement does not
violate the provisions of this Exhibit 2 and subject to the terms of the Mutual
Separation Agreement and Release, the September 30, 2011 Release and the Global
Non-Disclosure and U.S. Non-Solicitation and U.S. Non-Competition Agreement
attached thereto, and the Consulting Agreement, as such are defined in the
Mutual Separation Agreement and Release and Schedules.

The Executive may, at any time, make a written request to the Chief Financial
Officer of The Western Union Company (“CFO”) that the CFO review any written
offers received by Executive where Executive believes the CFO may have a concern
that Executive’s role may violate this Exhibit 2. The CFO shall review such
requests in a reasonable manner and without undue delay and provide feedback to
Executive no later than ten (10 business days after receipt of the written
request. If no response is made within such time-frame, Executive will be deemed
to have received approval from the CFO to continue pursuing the role;

 

 

1.2

for 12 months from the Separation Date, deal with or otherwise accept in
competition with the consumer money transfer business or B2B business payments
business of any Group Company, the custom of any



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  person or entity who was, at any time during the last 12 months of the
Executive’s employment, a customer, client or investor of, or in the habit of
dealing with any Group Company and in respect of whom the Executive had access
to Confidential Information or with whom he had material dealings during that 12
month period

 

 

1.3

for 12 months from the Separation Date, canvass, solicit or entice away, or
endeavour to canvass, solicit or entice away, in direct competition with any
Group Company, the custom of any person or entity who was, at any time during
the last 12 months of the Executive’s employment, a customer, client or investor
of, or in the habit of dealing with any Group Company and in respect of whom the
Executive had access to Confidential Information or with whom he had material
dealings during that 12 month period;

 

 

1.4

for 12 months from the Separation Date, deal with or otherwise accept in
competition with the consumer money transfer business or B2B business payments
business of any Group Company, the custom of any person or entity who was a
prospective customer, client or investor to whom the Executive made a
presentation or pitch at any time during the last 12 months of his employment
and in respect of whom the Executive had access to Confidential Information or
with whose prospective custom or business he had material dealings during that
12 month period;

 

 

1.5

for 12 months from the Separation Date, canvass, solicit or entice away, or
endeavour to canvass, solicit or entice away, in direct competition with any
Group Company, the custom of any person or entity who was a prospective customer
or client of a Group Company with respect to a business carried on by a
Competitor and to whom the Executive made a presentation or pitch at any time
during the last 12 months of his employment and in respect of whom the Executive
had access to Confidential Information or with whose prospective custom or
business he had material dealings during that 12 month period; and/or

 

 

1.6

for 12 months from the Separation Date, solicit, induce, entice away, employ or
engage, or endeavour to solicit, induce, entice away, employ or engage, any Key
Employee.

 

2.

The Executive agrees that each of the restrictions in Clause 1 of this Exhibit
is reasonable for the protection of the interests of the Group Companies.

 

3.

Whilst the restrictions and defined expressions in this Exhibit are regarded by
the parties as fair and reasonable, it is hereby declared that each of such
restrictions and defined expressions is intended to be separate and severable.
If any restriction or defined expression is held to be unreasonably wide but
would be valid if part of the wording were deleted, that restriction or defined
expression will apply with so much of the wording deleted as may be necessary to
make it valid. If any restriction is found to be unenforceable for any reason,
this will not affect the validity or enforceability of any of the other
covenants.

 

4.

Any benefit given or deemed to be given by the Executive to any Group Company
under the terms of this Exhibit is received and held in trust by the Company for
the relevant Group Company and the Executive agrees that he will enter into
appropriate restrictive covenants directly with the other Group Companies if
asked to do so by the Company.

 

5.

The Executive agrees that the Company’s remedies at law for breach or threat of
breach by the Executive of the provisions of this Exhibit may be inadequate, and
that the Company shall be entitled to seek an injunction or injunctions to
prevent breaches of such provisions and to enforce specifically such provisions,
in addition to any other remedy to which the Company may be entitled at law or
in equity.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

SCHEDULE 3 TO MUTUAL SEPARATION AGREEMENT AND RELEASE

CONSULTING AGREEMENT

(“AGREEMENT”)

entered into by

Western Union Financial Services, Inc.

12500 East Belford Avenue

Englewood, CO 80112

(“WUFSI”)

and

David G. Yates,

*****

***

*****

(“Consultant”)

Recitals

 

A.

Consultant was employed by Western Union Operations, U.K from August 2, 2010
until September 30, 2010 on a temporary fixed term employment contract.
Consultant transferred to Western Union LLC (“WULLC”) on October 1, 2010.

B.

By a Mutual Separation Agreement and Release signed contemporaneously herewith
(“Mutual Separation Agreement”), WULLC and Consultant have reached a mutual
agreement that Consultant shall voluntarily separate his employment with WULLC
effective September 30, 2011.

C.

Subject to and conditional on the terms of the Mutual Separation Agreement,
Western Union Financial Services, Inc., (“WUFSI”) and Consultant desire that
Consultant will provide certain services to WUFSI through February 28, 2013 as
an independent contractor.

Agreements

WUFSI and Consultant agree as follows:

 

1.

Consulting Activities. WUFSI retains Consultant to provide the consulting
services described on Attachment A (the “Services”). Consultant shall provide
the Services to WUFSI at mutually agreed upon times during the term of this
Agreement. For the avoidance of doubt, nothing in this Agreement shall prevent
Consultant from being engaged, employed or otherwise concerned in any business,
trade or profession during the term of the Agreement, subject to and conditional
on the restrictive covenants, confidentiality and intellectual property
obligations set forth in this Agreement, the terms of the Mutual Separation
Agreement, the September 30, 2011 Release attached as Schedule 1 to the Mutual
Separation Agreement, the Global Non-Disclosure and U.S. Non-Solicitation and
U.S. Non-Competition Agreement



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  attached as Exhibit A to the September 30, 2011 Release, and the Deed of
Settlement and Compromise under the laws of England and Wales attached as
Schedule 2 to the Mutual Separation Agreement. For purposes of this Agreement,
“Schedules” shall be defined in Paragraph 1(c) of the Mutual Separation
Agreement.

 

2.

Term and Termination.

 

(i)

Subject to the balance of this Section 2, the term of this Agreement shall
commence on October 1, 2011 and will end at midnight on February 28, 2013 (the
“Termination Date”) without the need for further notice.

 

(ii)

WUFSI may terminate this Agreement with immediate effect if Consultant commits a
breach of this Agreement, the Mutual Separation Agreement, the September 30,
2011 Release attached as Schedule 1 to the Mutual Separation Agreement, the
Global Non-Disclosure and U.S. Non-Solicitation and U.S. Non-Competition
Agreement attached as Exhibit A to the September 30, 2011 Release, or the Deed
of Settlement and Compromise under the laws of England and Wales attached as
Schedule 2 to the Mutual Separation Agreement (by breaching Clause 2 or Exhibit
2 thereof). If WUFSI elects to terminate this Agreement in accordance with this
Sub-section (ii), Consultant will not be entitled to receive any further Fee or
compensation in lieu thereof for the balance of the term of this Agreement.

 

3.

Reasonable Endeavors. Consultant shall use his reasonable endeavors to make
himself available at all times on reasonable notice to provide assistance or
information as WUFSI may require.

 

4.

Independent Contractor Status. Business License. No Authority to Bind Western
Union.

 

 

(i)

Consultant’s relationship with WUFSI is that of an independent contractor and
Consultant shall provide the Services to WUFSI as an independent contractor and
nothing in this Agreement shall render Consultant an employee, worker, agent,
joint venturer or partner of WUFSI or any Group Company for any purpose
whatsoever and Consultant shall not hold himself out as such. Consultant is
solely responsible for his own activities and he assumes full and sole
responsibility for his acts. Consultant is free to establish the methods and
hours of work and to carry out his activities as he sees fit, free from the
day-to-day direction or control of WUFSI.

 

(ii)

Consultant has no authority to incur any expenditure in the name of or for the
account of WUFSI or any Group Company and has no authority (and will not hold
himself out as having authority) to make commitments for, or to enter into
contracts or agreements on behalf of, WUFSI or any Group Company, or to bind or
otherwise obligate WUFSI or any Group Company in any manner whatsoever.

 

5.

Consultant’s Liability to Pay and Remit Taxes and Social Security Payments. As
this Agreement constitutes a contract for the provision of services and not a
contract of employment, Consultant will be fully responsible for and undertakes
to comply with applicable tax laws and regulations and file all required forms
and make the necessary payments appropriate to Consultant’s tax and social
security status with regard to the provision of the Services. Consultant
warrants and undertakes to WUFSI and to each Group Company that Consultant will
pay and remit any taxes and social security contributions that Consultant is
required to pay on the fees paid to Consultant by WUFSI.

 

6.

Indemnity. Consultant will indemnify and hold harmless to the fullest extent
possible WUFSI and/or any Group Company and their respective directors,
employees and shareholders against any liability, assessment, demand or claim
for any and all of Consultant’s income tax, national insurance contributions and
any other social security contributions and any other liability, deduction,
contribution, assessment or claim whatsoever arising from or made in connection
with the performance of the Services, where such recovery is not prohibited by
law. Consultant shall further indemnify and hold harmless to the fullest extent
possible WUFSI and/or any Group Company and their respective directors,
employees and shareholders against all reasonable costs, expenses and any
penalty, fine or interest incurred or payable by WUFSI and/or any Group Company
and their respective directors, employees and shareholders in connection with or
in consequence of any income tax, National Insurance or other social security
related liability, deduction, contribution, assessment or claim.

 

7.

Consultant will also indemnify and hold harmless to the fullest extent possible
WUFSI and/or any Group Company and their respective directors, employees and
shareholders against any employment-related claim or any claim brought on



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  worker status (including reasonable costs and expenses) brought by or on
behalf of Consultant arising out of or in connection with the provision of the
Services.

 

8.

Intellectual Property. All Intellectual Property created, developed or acquired
by Consultant in the fulfillment of his obligations pursuant to this Agreement
will be the property of and shall belong exclusively to WUFSI and any applicable
Group Company. WUFSI will have the right to obtain, hold and renew, in its own
name, all such Intellectual Property including, but not limited to, any patents,
copyrights, registrations or other appropriate protection for such work. To the
extent that any such Intellectual Property is not listed in WUFSI or the
applicable Group Company, Consultant hereby irrevocably assigns to WUFSI all
right, title and interest therein and agrees to execute any documents necessary
to evidence or effect such assignment or WUFSI and any Group Company’s
ownership. Upon the expiration or termination of this Agreement, Consultant
shall return to WUFSI all materials prepared, developed or used by Consultant in
performing the Services.

 

9.

Consultant hereby irrevocably waives all moral rights under the Copyright,
Designs and Patents Act 1988 (and all similar rights in other jurisdictions)
which he has or will have in any existing or future works created, developed or
acquired by him pursuant to this Agreement and agrees not to institute, support
or maintain or permit any action or claim to the effect that any treatment,
exploitation or use of such works infringes his moral rights.

 

10.

Fees. Expense Reimbursements. Terms of Payment.

 

 

(i)

Fee. For the Services provided by Consultant under this Agreement, Consultant
charges and WUFSI shall pay to Consultant a Fee in accordance with the following
payment schedule:

 

Payment Date

   Amount  

October 15, 2011

   $ 100,000.00   

October 31, 2011

   $ 90,000.00   

November 30, 2011

   $ 90,000.00   

December 31, 2011

   $ 90,000.00   

January 31, 2012

   $ 90,000.00   

February 28, 2012

   $ 90,000.00   

March 31, 2012

   $ 90,000.00   

April 30, 2012

   $ 90,000.00   

May 31, 2012

   $ 90,000.00   

June 30, 2012

   $ 90,000.00   

July 31, 2012

   $ 52,083.37   

August 31, 2012

   $ 0.00   

September 30, 2012

   $ 67,916.71   

October 31, 2012

   $ 85,833.34   

November 30, 2012

   $ 85,833.34   

December 31, 2012

   $ 85,833.34   

January 31, 2013

   $ 85,833.34   

February 28, 2013

   $ 126,666.56   

 

 

(ii)

Expense Reimbursements. Furthermore, WUFSI agrees to reimburse Consultant for
Consultant’s reasonable and actual travel expenses (airfare, car rentals, meals
and hotels) and for entertainment expenses incurred by Consultant in performing
the Services, provided that all expenses are approved in writing by WUFSI in
advance and are subsequently evidenced by Consultant to WUFSI’s reasonable
satisfaction. Aspects of expenses that require advance approval include class of
travel, choice of hotels, and type and cost of business entertainment. Approval
can be given only by a WUFSI and any Group Company Executive Vice President.

 

(iii)

Invoices. Payment Terms. Fees for the Services will be due and payable on the
payment dates set forth in Clause 10(i) above, subject to the other terms and
conditions of this Agreement.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

11.

Confidential, Third Party Information and Trade Secret.

 

(i)

Group Company “Trade Secrets” includes but is not limited to the following:

 

 

a)

any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Group Company, its customers, clients, and suppliers;
and

 

b)

any scientific or technical information, design, process, procedure, formula, or
improvement, computer software, object code, source code, specifications,
inventions, systems information, whether or not patentable or copyrightable.

 

 

    

Group Company “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Group Company
and not generally known to the public, including but not limited to:

 

 

a)

financial information, including but not limited to earnings, assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to the Group Company generally, or to particular products,
services, geographic areas, or time periods; and

 

b)

supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Group Company,
the names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Group Company the
details of which are not generally known.

 

 

    

“Third Party Information” means any data or information of the Group Company’s
customers, suppliers, consumers or employees that the Group Company is
prohibited by law, contract or Group Company policy from disclosing. By way of
example such information includes but is not limited to:

 

 

a)

product specifications, marketing strategies, pricing, sales volumes, discounts;

 

b)

nonpublic personal information regarding consumers, including but not limited to
names, addresses, credit card numbers, financial transactions, and account
balances;

 

c)

personnel information, including but not limited to employees’ personal or
medical histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance skills, qualifications, and abilities,
or other employee information; and

 

d)

customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Group Company,
status of customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Group Company, specific
customer needs and requirements, or related information about actual or
prospective customers or other nonpublic consumer information.

 

 

(ii)

Consultant acknowledges that Consultant will receive Confidential, Third Party
and Trade Secrets Information (collectively “Information”) in connection with
performing the Services.

 

(iii)

Consultant shall: (a) use all Information received by Consultant solely to
perform the Services and for no other purpose whatsoever and Consultant
undertakes at all times both during the term of this Agreement and at any time
afterwards to keep the Information confidential; (b) limit access to any
Information only to Consultant’s employees (or other persons who have been
delegated with the performance of the Services) who have a need to know and only
for use in performing the Services; (c) advise Consultant’s employees having
access to the Information of its proprietary nature and of the obligations to
keep it confidential;



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

  (d) take appropriate action by agreement with Consultant’s employees having
access to the Information to fulfill Consultant’s obligations under this
Agreement; (v) safeguard all Information received by using a reasonable degree
of care, but not less than the degree of care used by Consultant in safeguarding
his own similar information or material; and (vi) upon request of WUFSI return
or destroy and certify destruction of all copies, notes, packages, diagrams,
computer memory media and all other materials containing any portion of the
Information. Consultant shall not disclose or make available at any time any
Information to any person except as permitted by this subparagraph (iii).

 

(iv)

Upon cessation of the Agreement or at any time WUFSI requests, Consultant shall
immediately return all Information and all copies thereof (including without
limitation, all memoranda and notes containing the names, addresses, and needs
of the Group Company’s customers and prospective customers) in Consultant’s
possession or over which you exercise control, and regardless of whether such
materials were prepared by WUFSI, and Group Company, Consultant, or a third
party.

 

(v)

Consultant acknowledges that monetary damages might not be a sufficient remedy
for unauthorized disclosure of Information. Consultant agrees that the Group
Company will be entitled, in addition to any other rights or remedies it might
have, to seek injunctive or equitable relief to enforce its rights under this
Section 11.

 

12.

Conflicts of Interest. Consultant shall not use any of the Confidential
Information in a way that conflicts with the business interests of WUFSI or any
Group Company. The terms of this Section will survive the expiration or
termination of this Consultant Agreement.

 

13.

Advertising / Publicity. Neither Consultant, WUFSI nor any Group Company shall
use the name of the other in any public announcement, press release or
advertising without the prior written approval of the other. WUFSI and
Consultant agree that, subject to the execution of this Agreement, a press
release will be issued with mutually acceptable language related to this
Agreement and the Mutual Separation Agreement.

 

14.

No Office Space or Administrative Expenses. Consultant will not be permitted to
have office space at any Group Company offices. Consultant will bear all
expenses incidental to operating Consultant’s office; for example, telephone
(including mobile telephone), computer (including handheld devices), or office
supplies.

 

15.

Representations, Warranties and Promises regarding Conduct. Consultant
represents and warrants to WUFSI that all of the Services will be performed in a
competent and professional manner, with all due care and skill and to the best
of his ability and in accordance with the highest ethical standards. Consultant
undertakes and warrants to comply at all times with all laws applicable to his
activities. Consultant acknowledges that Consultant has been informed by WUFSI
of the prohibitions of the U.S. Foreign Corrupt Practices Act against making
improper payments to government officials and the Bribery Act 2010. Consultant
shall not make, offer or promise any payment directly or indirectly, (i) to any
governmental official or employee (including employees of government-owned and
government-controlled corporations and public international organizations);
(ii) to any political party, official of a political party, or candidate;
(iii) to an intermediary for payment to any of the foregoing; or (iv) to any
other person or entity if the payment or transfer would violate the laws of the
country in which made or the laws of the United States of America. It is the
intent of the parties that no payments or transfers of value shall be made which
have the purpose or effect of public or commercial bribery, acceptance of or
acquiescence in extortion, kickbacks or other unlawful or improper means of
obtaining business.

 

16.

Assignment. Consultant may not assign his interest in this Agreement or delegate
the performance of the Services without WUFSI’s prior written consent. However,
Consultant may delegate parts of the Services to Consultant’s employees under
his supervision, with Consultant remaining responsible for the performance of
the Services. Consultant shall comply with all applicable laws when employing
any employees who participate in performing the Services.

 

17.

Restrictions during Consultancy

 

1.

Consultant warrants and undertakes that he will not at any time through
31 December 2012 directly on his own behalf or for or with a third party and
whether as principal, shareholder, director, employee, agent, consultant,
partner or in any other capacity whatsoever, without the prior written consent
of WUFSI:



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

(i)

establish, carry on, be engaged, concerned or interested in or employed by or
provide services to any Competitor in or planning to be in competition with any
Group Company. For purposes of this Agreement, “Competitor(s)” shall be defined
as (i) ***, ***, ***, ***, and other similar consumer money transfer companies
or divisions of companies engaged in a similar consumer money transfer business
which are directly competitive with a Group Company, (ii) *** B2B business
payments, and other similar B2B payment companies or divisions of companies
engaged in a similar B2B business payments business who are directly competitive
with a Group Company, (iii) *** and *** and (iv)***.

 

 

    

WUFSI acknowledges that the activities of the Group Companies in e-commerce,
mobile payments, cards, ATMs, stored value and pre-paid form, at present, a
small part of the Group Companies’ overall revenues and to some degree depend
upon the integration of services being supplied by many external industry
participants. Nothing in this Agreement shall be construed as preventing
Consultant from engaging in any of these business areas, unless the express and
primary purpose of such engagement is directly competitive with a Group
Company’s consumer money transfer business or its B2B payments business or is on
behalf of a Competitor.

 

 

    

WUFSI expressly acknowledges that this Agreement is not intended to restrict
Consultant from pursuing other work (subject to the terms of this Agreement and
the Mutual Separation Agreement and Release and its Schedules), including but
not limited to the acceptance of a full time executive role. As such, WUFSI will
ensure that the scope of Services requested under the Consulting Agreement do
not impede Consultant’s ability to work in other roles.

 

 

    

WUFSI is aware of Consultant’s role as a Board Member of WorldPay, and
acknowledges that Consultant has received requests from a number of private
equity houses including, but not limited to, Advent International, Bain Capital
and Investcorp to act as an advisor to them and their portfolio companies. WUFSI
is also aware that Consultant has received approaches from management
consultants to provide specialist consultancy in the field of payments. Nothing
in this Agreement shall prevent Consultant from advising firms of this sort or
working within their portfolio companies provided that such engagement does not
violate the provisions of this Agreement and the provisions of the Mutual
Separation Agreement and Release and its Schedules.

 

 

    

Consultant may, at any time, make a written request to the Chief Financial
Officer of The Western Union Company (“CFO”) that the CFO review any written
offers received by Consultant where Consultant believes the CFO may have a
concern that Consultant’s role may violate this Clause 17 of this Agreement. The
CFO shall review such requests in a reasonable manner and without undue delay
and provide feedback to Consultant no later than ten (10 business days after
receipt of the written request. If no response is made within such time-frame,
Consultant will be deemed to have received approval from the CFO to continue
pursuing the role;

 

 

(ii)

deal with, or otherwise accept in direct competition with the consumer money
transfer business or B2B business payments business of WUFSI or any other Group
Company, the custom of any person or entity who is a customer or client of the
Group Company with respect to a business carried on by a Competitor;

 

 

(iii)

canvass, solicit or entice away or endeavor to do so, in direct competition with
WUFSI or any other Group Company a customer or client of the Group Company with
respect to a business carried on by a Competitor;

 

 

(iv)

deal with, or otherwise accept in direct competition with the consumer money
transfer business or B2B business payments business of WUFSI or any other Group
Company, the custom of any person or entity who is a prospective customer or
client of the Group Company with respect to a business carried on by a
Competitor and with whom WUFSI or any other Group Company makes a presentation
or pitch at any time during the term of this Agreement;



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

 

(v)

canvass, solicit or entice away, or endeavor to do so, in direct competition
with WUFSI or any other Group Company a prospective customer or client of the
Group Company with respect to a business carried on by a Competitor and with
whom WUFSI or any other Group Company makes a presentation or pitch at any time
during the term of this Agreement; or

 

 

(vi)

solicit, induce, entice away, employ or engage or endeavour to do so, any senior
employee or director of WUFSI or any other relevant Group Company who works for
the Group Company with respect to a business carried on by a Competitor;

 

2.

WUFSI and the Group Company acknowledge that Consultant has notified WUFSI and
the Group Company that Consultant currently serves as a Board Member of
WorldPay. Consultant agrees that in Consultant’s role as Board Member of
WorldPay, Consultant will not violate any of the restrictions set forth in
Clause 17 of this Agreement;

 

3.

Consultant agrees that each of the restrictions in Clause 17 of this Agreement
is reasonable for the protection of the interests of WUFSI and any other Group
Company;

 

4.

Whilst the restrictions and defined expressions in this Clause 17 are regarded
by the parties as fair and reasonable, it is hereby declared that each of such
restrictions and defined expressions is intended to be separate and severable.
If any restriction or defined expression is held to be unreasonably wide but
would be valid if part of the wording were deleted, that restriction or defined
expression will apply with so much of the wording deleted as may be necessary or
make it valid. If any restriction is found to be unenforceable for any reason,
this will not affect the validity or enforceability of any of the other
covenants; and

 

5.

Consultant agrees that the remedies at law for breach or threat of breach by
Consultant of the provisions of this Clause 17 may be inadequate, and that WUFSI
or other relevant Group Company shall be entitled to an injunction or
injunctions to prevent breaches of such provisions and to enforce specifically
such provisions, in addition to any other remedy to which WUFSI or other
relevant Group Company may be entitled at law or in equity.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

18.

Definitions.

 

1.

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, owns or controls, is owned or is controlled by, or is under
common ownership or control with, another Person. As used herein, “control”
means the power to direct the management or affairs of a Person, and “ownership”
means the beneficial ownership of at least 10% of the voting securities of the
Person. The Company and/or Western Union shall be deemed to control any
settlement network in which it has any equity ownership. As used herein,
“Person” means any corporation, limited or general partnership, limited
liability company, joint venture, association, organization or other entity.

 

2.

“Group Company” means WUFSI, its ultimate parent The Western Union Company and
their Affiliates, Subsidiaries and Holding companies, as applicable and “Group
Companies” will be interpreted accordingly.

 

3.

“Holding” and “Subsidiary” have the same meaning as given in section 1159 of the
Companies Act 2006, as amended or re-enacted.

 

4.

“Intellectual Property” means patents, inventions, know-how, trade marks,
service marks, trade names, logos, internet domain names, rights in designs,
copyright, moral rights, database rights, semi-conductor topography rights and
database rights in each case whether registered or unregistered and including
applications and rights to apply for registration and all rights or forms of
protection having equivalent or similar effect anywhere in the world. These
rights include all rights to bring proceedings for past and future infringement
or misuse and the rights to damages and account of profits and all other
remedies for such infringement or misuse.

 

19.

Miscellaneous.

 

1.

WUFSI and Consultant acknowledge that, except as provided in this paragraph, the
Mutual Separation Agreement (including the Schedules) is the entire agreement
between WUFSI and Consultant concerning the subject matter hereof and that
Executive has not relied on any other representations or statements, written or
oral, by the Released Parties or their employees or agents concerning the terms
of the Agreement or any other matters not contained herein. From and after the
Separation Date, the Mutual Separation Agreement (including all Schedules) and
subject to the terms of the Mutual Separation Agreement and all Schedules, shall
supersede any non-solicitation, non-compete, non-disclosure, confidentiality,
clawback or other written agreement that Consultant may have signed while
employed with the WUFSI, Western Union, and/or their subsidiaries or Affiliates,
except for the terms and conditions of Executive’s nonqualified stock option
award granted August 2, 2010 (other than the restrictive covenant provisions
thereof), and for avoidance of doubt, subject to Consultant’s execution of the
Mutual Separation Agreement (and the Schedules) and subject to the terms of the
Mutual Separation Agreement and all Schedules, WUFSI and Consultant agree that
the Restrictive Covenant Agreement for Employees in Colorado executed by
Consultant in 2010 shall be considered null and void effective on the Separation
Date.

 

2.

This Agreement may be modified only by a writing signed by both parties. Emails,
including emails with electronic signature blocks containing the sender’s name,
do not constitute signed written agreements and will not amend this Agreement.

 

3.

If any provision of this Agreement is determined to be unenforceable, the
remaining provisions of this Agreement shall remain in force unaffected.

 

4.

This Agreement is governed by the laws of England and Wales without regard to
its choice of law rules which might otherwise require the application of the
laws of another jurisdiction.

 

5.

This Agreement may be signed in counterparts, each of which shall be deemed an
original but both of which together shall constitute but one and the same
instrument.



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

6.

The terms of this Agreement regarding confidentiality, limitations on liability,
waiver of claims, advertising and publicity and exclusivity will survive the
expiration or termination of this Agreement.

 

7.

This Agreement adheres to the benefit of any succession or assignment of the
Group Company and Consultant’s obligation to apply equally to the Group Company
and/or their successors and assigns.

IN WITNESS WHEREOF, Consultant and WUFSI have executed this Agreement as of the
day first above written.

 

  David G. Yates:

     

                                                                       
              ,

     

  Date:                     

           

  Western Union Financial Services, Inc.

     

                                                                       
               

     

  Date:                     

     



--------------------------------------------------------------------------------

Exhibit 10.1

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 

Attachment A

SERVICES

Consultant will provide consulting on key strategic initiatives and planning for
WUFSI. WUFSI and Consultant agree that Consultant shall not be expected to
perform the Services for more than the equivalent of two working days per month
during the term of this Agreement.